Citation Nr: 0406128	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  99-15 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left shoulder with muscle and brachial 
plexus nerve injury, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had verified military service from February 1977 
to October 1986, and two years, nine months, and seventeen 
days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which included denials of increased 
ratings for PTSD and residuals of a gun shot wound to the 
left shoulder; and a March 1999 rating decision of the 
Columbia, South Carolina, RO which denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.

In March 1998, the veteran filed a notice of disagreement 
(NOD) pertaining to the issues denied in the December 1997 
rating decision; and the RO provided him a statement of the 
case (SOC) in March 1999.  In April 1999, he filed a NOD 
pertaining to the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities; and the RO provided him a SOC in June 
1999.  In June 1999, the veteran's representative, perfected 
the veteran's appeals on the issues of entitlement to 
increased ratings for PTSD and residuals of a gun shot wound 
to the left shoulder, and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  The veteran's claims were remanded 
by the Board in January 2001.

During the course of his appeal, the veteran moved and his 
file was transferred to the Muskogee, Oklahoma RO.

The Board notes that in December 2003 the veteran was 
informed that he had been denied a request for waiver of an 
overpayment of $2,576.  At this time the veteran's claims 
file does not contain an NOD with respect to that denial.  
Accordingly, the claim for a waiver of overpayment is not 
currently in appellate status before the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.  While the veteran 
was issued a VCAA notice letter in February 2003, this letter 
did not provide the veteran with notice of the information 
and evidence necessary to support his claims.  Rather, it 
outlined general information necessary to substantiate a 
claim for service connection.  Accordingly, a remand is 
required so that the veteran may be provided proper VCAA 
notice.  

The January 2001 Board remand instructed that the RO obtain 
additional information, including current VA examinations, in 
order that the current severity of the veteran's service-
connected disabilities could be ascertained.  The record 
reveals that the veteran failed to report to the scheduled 
examinations due to his penal incarceration.  The record 
indicates that, under such circumstances, the veteran may be 
made available for the examination and, in any event, may be 
released from incarceration soon.  The RO should determine 
when the veteran will be available to attend VA examinations, 
and attempt to again afford the veteran examination(s) of the 
disabilities at issue, as appropriate.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
regard to the veteran's claim for an 
increased rating for PTSD, his claim for 
an increased rating for residuals of a 
gunshot wound to the left shoulder, and 
his claim for a total rating based on 
individual unemployability due to 
service-connected disabilities, in 
accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected disabilities, since his 
discharge from service.  After securing 
the necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  If no 
records are received, the veteran should 
be informed and given the opportunity to 
obtain the records himself.

3.  The RO should obtain the veteran's 
complete VA outpatient records from the 
VA medical facilities identified by the 
veteran which provided treatment for his 
disabilities.  Once obtained, all records 
that are not already in the file must be 
associated with the claims folder.

4.  The RO should contact the veteran and 
the Federal correctional facility at 
which he is incarcerated, and ask that 
for information as to his release date 
and request whether the veteran may be 
made available for VA psychiatric 
(including psychological testing), 
orthopedic, and neurological 
examinations.  The veteran, Federal 
correctional facility, should be notified 
of the date, time and place of any 
scheduled examinations in writing.  If 
the veteran fails to report for any 
scheduled examinations, a copy of this 
notification letter containing the 
address to which sent should be 
associated with the claims file.

5.  Before evaluating the veteran, the 
examiners should review the claims 
folder, including the service medical 
records, which should be provided to 
him/her prior to the examination.  After 
the examination (which should include any 
tests deemed indicated by the examiner) 
and a review of the record, the examiners 
should provide written responses to the 
questions posed below.

6.  The psychiatrist should accomplish 
the necessary psychological testing and 
determine the severity of the veteran's 
service-connected PTSD (separate from his 
co-existing bipolar disorder), 
particularly as it impacts his ability to 
work.  The veteran's disability must be 
viewed in relation to its history; and 
the report of examination should provide 
accurate and fully descriptive 
assessments of all clinical findings due 
to PTSD.  To the extent possible, 
disability due to PTSD must be 
differentiated from disability due to the 
nonservice-connected bipolar disorder.

7.  After a thorough examination and a 
review of the relevant records, the 
orthopedist should provide the following 
information:

(a) The examiner should provide the 
ranges of motion, in degrees, of the 
veteran's left shoulder.

(b) The examiner should specify which 
particular muscles of the shoulder were 
involved in the injury in service, and 
indicate what functional abilities are 
affected.  He/she should specifically 
comment on whether he concurs with 
earlier determinations that the left 
trapezius and left deltoid were injured.  
X-rays of the left shoulder including the 
scapula and clavicle must be taken.  The 
physician must specifically comment on 
whether the gunshot wound of the left 
shoulder involved a fracture, and in 
particular a fracture of the left 
clavicle.  The examiner should comment as 
to whether the disability associated with 
the affected muscle(s) would be 
considered moderate, moderately severe, 
or severe.  In this regard, he/she should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.

(c) The examiner should indicate whether 
any scars associated with the injury are 
superficial, poorly nourished, or with 
repeated ulceration; or are tender and 
painful on objective demonstration.  The 
examiner should report the length and 
width of any scars found.

8.  After a thorough examination and a 
review of the relevant records, the 
neurologist should answer the following 
questions.

(a) The examiner should specify which 
particular nerves of the shoulder girdle 
were involved in the injury in service, 
and ascertain the level of neurological 
impairment, if any, that resulted 
therefrom.

(b) The examiner should indicate what 
functional abilities are affected by any 
neurological impairment present, and 
state whether the brachial plexus injury 
results in sensory or motor deficit below 
the level of the left elbow.  Any such 
deficit should be fully described.

9.  When the above development has been 
completed, the issues should be 
readjudicated by the RO.  With regard to 
the gun shot wound to the left shoulder, 
the RO should specifically determine 
whether additional separate rating(s) 
is/are warranted for any nerve injury 
and/or scarring in accordance with 
Esteban, supra.  If the RO determines 
that a separate compensable rating is 
warranted for a scar, the RO should 
consider both the current and former 
criteria for the rating of skin 
disabilities.  See VAOGCPREC 3-2000; 67 
Fed. Reg. 49590-49599 (July 31, 2002); 67 
Fed. Reg. 58448-58449 (Sept. 16, 2002).  
The RO should also consider the versions 
of 38 C.F.R. §§ 4.55, 4.56 and 4.73 in 
effect prior to July 3, 1997, and the 
versions currently in effect.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  If 
any of the determinations remain adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case, which includes reference to 
38 C.F.R. § 3.655(b), where applicable, 
as well as all other relevant laws and 
regulations, and afforded a reasonable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




